                                     UNITED STATES DISTRICT COURT
                                                            ** Plea Minutes **

Date: 12/12/2019                                                                     Case #: 1:19-cr-00253-TSE-2
Time: 03:46 p.m. – 05:36 p.m. (01:50)                                       Interpreter/Lang: N/A


                                Honorable T.S. ELLIS III, United States District Judge, Presiding

                                       Tanya Randall                          Patricia Kaneshiro-Miller
                                      Courtroom Deputy                             Court Reporter

    UNITED STATES OF AMERICA
               v.                                        Deft appeared: [ X ] in person              [   ] failed to appear
                                                                        [ X ] with Counsel           [   ] without Counsel
             DARRYL JULIUS POLO                                         [ ] through Counsel


                                                                              ALEXANDER BERRANG
                   ELIZABETH MULLIN                                           MATTHEW LAMBERTI
                   Counsel for Defendant                                      Counsel for Government

Matter called for:
[ ] Pre-Indictment Plea                     [ X ] Change of Plea              [   ] Plea Agreement

Filed in open court:
[ ] Information      [ X ] Plea Agreement [ X ] Statement of Facts                      [   ] Waiver of Indictment

Arraignment & Plea:
 [ ] WFA     [ ] FA              [   ] PG

Plea:
[ X ] Deft entered a Plea of Guilty as to Count(s) 1, 6, 8, 11 and 16 of the [ X ] Indictment                [   ] Information
[ X ] Plea accepted by the Court.
[   ] Deft waived right to PSI and consent to proceed with sentencing.
[ X ] Motion for Dismissing Count(s) 7, 9, 10, 17, 18, and 19 by [ X ] US or [              ] Deft
[ X ] Order entered in open court                [   ] Order to follow
[ X ] Deft directed to USPO for PSI         [ X ] Yes         [   ] No
[ X ] Case continued to: March 13, 2020 at 9:00 A.M. for:
        [    ] Jury Trial   [    ] Bench Trial       [    ] Pre-Guidelines Sentencing       [ X ] Guidelines Sentencing
           Government request conditions of release be modified.
           Court ruled defendant can reside with both his cousin, Brittney Goldie and his wife and both will be subject
            to the same rules for reporting.
           Defense to submit a proposed order on the modified conditions of release and to file a pleading on why
            defendant should remain on the same conditions of release.

[   ] Deft remanded [           ] Deft Released on Bond [ X ] Deft Continued on same bond conditions

#    Cancel previously scheduled Jury Trial of: February 3, 2020 at 10:00 a.m.
